UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7291



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RAYMOND THOMAS OECHSLE, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-94-57, CA-97-892-5-BO)


Submitted:   January 5, 1999                 Decided:   January 20, 1999


Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Thomas Oechsle, Jr., Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Fenita Morris Shepard, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Thomas Oechsle, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.     United States v. Oechsle,

Nos. CR-94-57; CA-97-892-5-BO (E.D.N.C. June 10, 1998).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2